Citation Nr: 1611882	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Prior to August 18, 2014, entitlement to an increased disability rating in excess of 10 percent for bilateral pes planus with tibial sesamoiditis. 


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

An August 2015 rating decision assigned a disability rating of 50 percent, effective August 19, 2014, for bilateral pes planus with tibial sesamoiditis, which is the highest assignable rating under Diagnostic Code 5276. This is the maximum schedular evaluation assignable for this disability and the Veteran does not claim and the record does not show that an extra-schedular evaluation is for consideration.  In a June 2013 statement, the Veteran indicated that a disability rating of 50 percent would satisfy her appeal.  As such, no case or controversy remains from August 19, 2014 to present because the Veteran has been granted the amount of benefits requested.  The issue has been phrased accordingly.

In an August 2012 statement, the Veteran claimed clear and unmistakable error (CUE) in a June 2001 rating decision that granted service connection for bilateral pes planus with tibial sesamoiditis and assigned an initial evaluation of 10 percent, effective July 1, 2001.  The Veteran cited to evidence considered by the originating agency and the provisions of 38 C.F.R. § 4.6.  It was essentially argued that the evaluation and weighting of evidence was not properly done by the rating board.  CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudication had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the extent that it is more appropriate to dismiss rather than deny CUE claims that fail pleading specifications).  The Veteran has not presented a sufficient allegation of error to warrant further development of this matter.  



FINDING OF FACT

Prior to August 18, 2014, the preponderance of the evidence indicates that the Veteran's bilateral pes planus with tibial sesamoiditis has been manifested by no more than moderate symptoms, including pain on manipulation and use of the feet.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, prior to August 19, 2014, for bilateral pes planus with tibial sesamoiditis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinsek, 580 F.3d 1270, 1277 (2009).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examinations.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the Veteran, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence contained in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Prior to August 18, 2014, the Veteran's service-connected bilateral pes planus with tibial sesamoiditis disability is evaluated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

Under Diagnostic Code 5276, acquired flatfoot, a noncompensable rating is assigned when symptoms are mild and relieved by a built-up shoe or arch support.  A 10 percent rating contemplates moderate flatfoot with weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 10 percent rating is assigned whether the disability is bilateral or unilateral.  A 30 percent disability rating is warranted if the bilateral disorder is severe with objective evidence of marked deformity, pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A maximum 50 percent disability rating is warranted if the disorder is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran claims increased pain symptoms from her service-connected bilateral pes planus with tibial sesamoiditis disability.  At a hearing before a Decision Review Officer in July 2011, she claimed chronic and persistent bilateral pain located in the heel, arch, and bottom of each foot.

The Veteran was afforded three VA examinations in March 2010, May 2011, and March 2012.  At a March 2010 VA examination, she complained of increased continuous pain in her feet.  The physical examination showed no objective painful movement.  She had some bilateral tenderness with pain, but no abnormal deformities, calluses, and normal shoe wear.  X-rays of each foot showed no acute fracture, dislocate, spurring, or soft tissue abnormality.  The examiner's impression was that the Veteran had mild pes planus and tibial sesamoiditis with a mild degree of pain and dysfunction.  

The Veteran was afforded another VA examination in May 2011 that had similar results as the March 2010 VA examination.  She complained of constant pain in the bottom of her feet, including the arch areas that increased with standing.  She reported the use of shoe inserts, but not special shoes.  The physical examination showed subjective tenderness, but no bilateral pain on motion.  She had bilateral tenderness in the bottom of her toes and arch areas, but no abnormal deformities, atrophy, or abnormal weight-bearing.  X-rays of each foot showed relatively shallow longitudinal arches, but no acute processes.  The examiner's impression was that the Veteran had mild pes planus with mild functional limitations.

The Veteran was afforded a VA examination in March 2012.  The examiner diagnosed bilateral pes planus.  The Veteran complained of pain in the arches and bunions of her feet, and reported the use of custom orthotics (shoe inserts).  The examiner noted bilateral pain on use and with manipulation of the feet, but no swelling, calluses, deformity, pronation, or abnormal weight-bearing.  The examiner stated that the Veteran's pes planus disability caused mild functional limitations. 

During the relevant period, VA treatment records show complaints of bilateral foot pain.  August 2011 treatment notes recommended wearing an orthotic device for daily arch support.  During a December 2011 visit, objective evidence showed tenderness to palpation on the plantar medial arch areas of each foot.

Private treatment records also show complaints and treatment for bilateral foot pain.  During an August 2012 visit, the Veteran complained of bilateral foot pain unrelated to shoe gear or activity level.  A physical examination showed tenderness to palpation beneath the arch and metatarsal head areas of each foot, but X-rays of each foot showed no acute abnormalities.

The preponderance of the evidence indicates that the Veteran's bilateral pes planus with tibial sesamoiditis warrants a 10 percent rating prior to August 18, 2014.  During the relevant period, the Veteran's exhibited symptoms most nearly approximate moderate pes planus with evidence of pain on manipulation and use of the feet.

In order to warrant a rating in excess of 10 percent or more under Diagnostic Code 5276, there would need to be evidence of a severe bilateral disorder with objective evidence of marked deformity, pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.

Prior to August 18, 2014, the evidence does not reflect that a rating in excess of 10 percent is warranted for the Veteran's bilateral pes planus with tibial sesamoiditis disability.  Although VA and private treatment records document the Veteran's complaints of bilateral foot pain, her bilateral pes planus disability is not shown to have marked symptoms.  The Veteran was afforded three VA examinations that all showed mild bilateral pes planus with mild pain on manipulation and use of feet.  All three VA physical examinations showed some tenderness with pain on manipulation and use of the feet, but no evidence of marked deformity, pain on manipulation and use accentuated, swelling on use, or characteristic callosities.  May 2011 X-rays of each foot showed relatively shallow longitudinal arches, but no acute processes.  Even with consideration of the use of shoe inserts, VA examiners still opined that the Veteran had mild bilateral pes planus with mild pain at May 2011 and March 2012 VA examinations.  Similarly, August 2012 private treatment records showed tenderness to palpation beneath the arch and metatarsal heads of each foot, but no objective evidence of marked symptoms.

The Board also considered whether the Veteran's bilateral pes planus with tibial sesamoiditis disability would warrant a higher disability rating under other diagnostic codes pertaining to the foot, but finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 5284, respectively are not applicable or would not provide the Veteran a higher rating than the 10 percent provided herein.  More specifically, Diagnostic Code 5284 was not considered because the Veteran's bilateral pes planus disability is not an injury.  The plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot.  See Yancy v. McDonald, No. 3390 (Vet. App. Feb. 26, 2016).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

While adjudication of musculoskeletal disorders ordinarily requires consideration of the impact of functional loss under 38 C.F.R. §§ 4.40 and 4.45, Diagnostic Code 5276 is not predicated on loss of range of motion.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995) do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The record contains evidence of hallux valgus.  VA examination reports dated in March 2010, May 2011, and March 2012 indicate that the Veteran experienced mild hallux valgus bilaterally.  Although the Veteran is service-connected for hallux valgus disabilities on the right foot and left foot, these issues are not before the Board.  The Veteran has no perfected her appeal rights for increased rating claims for these disabilities.  Regardless, she has never undergone any foot surgeries and hallux valgus has been described as mild.  Hence, separate 10 percent ratings under Diagnostic Codes 5280, 5281 are not warranted for hallux valgus at any time during the claim period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281 (2015). 

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, neither the first nor second Thun element is satisfied.  The Veteran's service-connected bilateral pes planus with tibial sesamoiditis disability has symptoms arising from a foot disorder, including pain and deformity that impair foot manipulation and use.  These signs and symptoms are contemplated by the rating schedule.  Further, in a June 2013 statement, the Veteran indicated that a 50 percent disability rating would satisfy her appeal, suggesting that she is in agreement that the criteria of Diagnostic Code 5276 reasonably contemplate the symptoms of her bilateral pes planus with tibial sesamoiditis disability.

Given the variety of ways in which the rating schedule contemplates body areas affected and treatment for foot disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate her symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, there is no indication that the Veteran has been hospitalized due to her bilateral pes planus with tibial sesamoiditis disability and there is no indication that she is solely unemployable due to this disability. 

Therefore, the Veteran's bilateral pes planus with tibial sesamoiditis disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.

As mentioned, there is no evidence that the Veteran's bilateral pes planus with tibial sesamoiditis disability renders her unemployable.  Although the Veteran is a recipient of Social Security benefits, at March 2010 and March 2012 VA examinations she denied that bilateral foot pain impeded her ability to perform job duties.  Thus, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent, prior to August 19, 2014, for bilateral pes planus with tibial sesamoiditis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


